Citation Nr: 0029688	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include glaucoma and diabetic retinopathy, as secondary to 
service connected insulin dependent diabetes mellitus.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from October 1954 to April 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim for 
service connection for glaucoma as secondary to service 
connected insulin dependent diabetes mellitus.  The Board has 
rephrased the issue listed on the title page to better 
reflect the claim on appeal.

The Board notes that, by letter dated in September 2000, a 
private attorney has raised the issue of entitlement to a 
total disability evaluation due to individual unemployability 
(TDIU) on behalf of the appellant.  This claim is referred to 
the RO for appropriate action.


REMAND

The matter of the appellant's current representation in this 
case requires clarification.  By means of a VA Form 21-22 
filing received in June 1990, the appellant appointed The 
American Legion as his accredited representative.  In 
September 2000, the Board received correspondence from 
R.A.P., Attorney at Law, which appears to present evidence 
and argument regarding the claim on appeal.  However, the 
record does not reflect that the private attorney has 
submitted a power of attorney.  Additionally, The American 
Legion subsequently presented a Written Brief Presentation on 
behalf of the appellant and the record does not reflect that 
the power of attorney for The American Legion has been 
revoked.

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. §§ 
14.631(c)(1), 20.601 (2000).  Regulation provides that 
receipt by VA of a new power of attorney acts to revoke any 
existing power of attorney, unless a claimant specifically 
indicates otherwise.  38 C.F.R. § 14.631(d) (2000).

In light of the foregoing, the Board concludes that, before 
this case is decided, the appellant must clarify which 
organization or individual he desires as his representative, 
and the designated organization or individual must be 
afforded an opportunity to review the file and present 
arguments on his behalf.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

The RO should contact the appellant to clarify the 
designation of his representative regarding the 
claim on appeal.  In this regard, the appellant 
should be informed that only one individual or 
organization can be his designated representative 
with respect to any one claim.  The RO should 
provide the appellant with the appropriate form 
and instructions necessary to designate a power of 
attorney, should he desire to change from the 
American Legion, in compliance with 38 C.F.R. § 
14.631.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


